                                                                                             FILED
                                                                                     2021 Jul-02 AM 10:37
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION
 TAGGET WILLIAMS,                           )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )    Case No. 5:20-cv-2074-CLM-GMB
                                            )
 ALAN COHEN,                                )
                                            )
       Respondent.                          )

                           MEMORANDUM OPINION

      On January 19, 2021, the Magistrate Judge entered a report recommending

that the court transfer Petitioner Tagget Williams’ petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Doc. 2. Specifically, the Magistrate Judge found that

Williams filed this action while incarcerated at Montgomery FPC, a facility located

in Montgomery County, Alabama, so the United States District Court for the Middle

District of Alabama has exclusive jurisdiction over the petition. Doc. 2 at 1–2.

Williams objects to the transfer because “he reside[s] in the Northern District and

ha[s] resided in the Northern District since October 27, 2020.” Doc. 4.

      Williams’ objection is beside the point. “Section 2241 petitions may be

brought only in the district court for the district in which the inmate is incarcerated.”

Fernandez v. United States, 941 F.2d 1488, 1495 (11th Cir. 1991).               Because
Williams was incarcerated 1 at a facility located in another federal district when he

filed this action, this court does not have jurisdiction over his § 2241 petition.

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

court hereby ADOPTS the report of the Magistrate Judge and ACCEPTS his

recommendation. The Clerk is DIRECTED to TRANSFER this action to the

United States District Court for the Middle District of Alabama pursuant to 28

U.S.C. § 2241(a).

       DONE on July 2, 2021.



                                         _________________________________
                                         COREY L. MAZE
                                         UNITED STATES DISTRICT JUDGE




1
  Williams recently provided the Clerk of Court with an address that appears to indicate he is no
longer incarcerated. His petition therefore may be subject to dismissal under 28 U.S.C. § 2241(c)
upon his transfer to the appropriate district.
                                               2
